Citation Nr: 1510099	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for arteriosclerotic coronary artery disease status post myocardial infarction. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to February 1970.  He is the recipient of numerous awards and decorations, including the Combat Infantry Bade and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for arteriosclerotic coronary artery disease status post myocardial infarction and assigned an initial noncompensable rating, effective May 19, 1992, and a 10 percent rating, effective January 12, 1998.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned ratings.

In a February 2013 rating decision, which was issued in May 2013, the RO determined that a clear and unmistakable error had been found in the noncompensable rating assigned as of May 19, 1992, and the 10 percent rating assigned as of January 12, 1998, for the Veteran's heart disability.  As such, the RO awarded a retroactive increased evaluation to 30 percent effective May 19, 1992.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue has been characterized as shown on the title page of this decision.

In January 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the January 2014 Board hearing transcript and VA treatment records dated from July 2010 to March 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time.  While the agency of original jurisdiction (AOJ) has not had the opportunity to review the VA treatment records dated after December 2010, as the Veteran's claim is being remanded, the medical records will be considered by the AOJ in the readjudication of his claim.  Therefore, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, VA treatment records from the VA facilities in Phoenix, Prescott, and Tucson, Arizona, dated from August 1989 to April 1992 and from February 2008 to March 2012 are of record, as are laboratory findings dating back to April 2005, and imaging tests dated in August 1991, June 1992, September 1992, May 1996, and June 2006.  However, the record reflects that the Veteran reported being hospitalized in 1995 at the Tucson VA facility for a third myocardial infarction.  Furthermore, at his January 2014 Board hearing, the Veteran testified that, while he had not received regular treatment for his heart disability within the prior five years, he was returning to treatment with VA as of March 2014.  Therefore, the Board finds that a remand is necessary in order to obtain VA treatment records (other than laboratory findings and imaging tests) dated from April 1992 to February 2008, and from March 2012 to the present.

Additionally, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination that addresses the nature and severity of his heart disability for the entire appeal period.  In this regard, the Board observes that, while the Veteran was examined by a cardiologist for clearance for  a knee surgery in February 2012, he was last examined by VA in March 2011 for compensation purposes.  Furthermore, the record reflects that he last underwent a stress test in March 2009 and an echocardiogram in March 2011.  At his January 2014 Board hearing, the Veteran testified to increased cardiac symptomatology, to include constant angina, a throbbing heart, shortness of breath, and difficulty walking. Therefore, as the evidence suggests that the Veteran's cardiac symptomatology may have increased in severity since the March 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the Board notes that the appeal period stems from May 19, 1992, and, while there are some records that date back as far as 1989, overall, the evidence is relatively scant.  Therefore, the Board finds that it would be helpful for the examiner to interview the Veteran and review the record, and offer an opinion regarding the severity of his heart disability for the entire appeal period stemming from May 19, 1992, to the present.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

In this regard, the Board notes that the rating criteria governing the evaluation of the Veteran's heart disability, i.e., 38 C.F.R. § 4.104, Diagnostic Code 7005, was amended during the course of the appeal as of January 12, 1998.  As noted by the AOJ in the February 2013 rating decision, which assigned the initial 30 percent rating, such an evaluation was awarded based on the criteria in effect on May 19, 1992, and was continued forward under such criteria, despite the regulation change as of January 12, 1998.  In increased rating cases, where the rating criteria is amended during the course of the appeal, VA considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  Therefore, in rendering his or her retrospective medical opinion regarding the nature and severity of the Veteran's heart disability for the entire appeal period, the examiner will be requested to offer opinions specific to the rating criteria governing the applicable periods.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records (other than laboratory findings and imaging tests) dated from April 1992 to February 2008, and from March 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, forward the record to an appropriate medical professional so as to determine the nature and severity of the Veteran's service-connected heart disability, as well as the impact such has on his ordinary activities, to include his employability, for the time period from May 19, 1992, to present. The record contents must be made available for review.  

After interviewing the Veteran and reviewing the record, to include the evidence addressing the severity of his heart disability dating from May 19, 1992, to the present, the examiner should offer an opinion on the following inquiries:

For the period from May 19, 1992, to present, please indicate whether the Veteran's heart disability resulted in the symptoms noted below and, if so, please identify the date of such symptomatology:

(A)  during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.;

(B)  after six months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded; or,

(C)  following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated angina attacks, more than light manual labor not feasible?

For the period from January 12, 1998, to present, please indicate whether the Veteran's heart disability resulted in the symptoms noted below and, if so, please identify the date of such symptomatology:

(A)  chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent; or, 

(B)  more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent?

For the period from May 19, 1992, to present, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's heart disability on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence, with consideration of the fact that the applicable rating criteria under Diagnostic Code 7005 was amended as of January 12, 1998.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



